IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE

                   JOHN W. WILCOX v. STATE OF TENNESSEE

                                Circuit Court for McMinn County
                                           No. 00-498



                                  No. E2002-01600-CCA-R3-PC
                                        August 26, 2003

                                               ORDER


        It appears that the petitioner, John W. Wilcox, died on June 8, 2003, as evidenced by copy
of a death certificate supplied to this Court by the State of Tennessee. This Court, unaware of the
petitioner’s death, filed an opinion in this cause on June 10, 2003. It is the policy of this Court that
appeals are abated at the time of death.

        Accordingly, it is ordered that the opinion and judgment filed in this cause on June 10, 2003,
shall be vacated.


                                           PER CURIAM

                            (Judges Williams, Witt, and Wedemeyer)